IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Michael DeHoratius,                   :
                       Petitioner     :
                                      :
                 v.                   :
                                      :
Workers’ Compensation Appeal          :
Board (Upper Darby Township),         :   No. 1901 C.D. 2016
                      Respondent      :


                               ORDER

           AND NOW, this 18th day of July, 2018, it is ORDERED that the
above-captioned opinion filed August 8, 2017, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.


                                    ___________________________
                                    ANNE E. COVEY, Judge